The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to Reproductions
The reproductions are objected to for failing to fully disclose the industrial design. See 37 CFR 1.1026 and Rule 9 of the Common Regulations Under the 1999 Act and the 1960 Act of the Hague Agreement. Specifically, the lines of the reproduction are blurred, not well defined, and are inconsistent in coloration.  For example, the dark solid line depicting the layer in view 1.1 is shown in light gray color and is not clearly visible in view 1.5.  
The examiner advises that applicant may submit new reproductions that show better quality lines that are crisp, clear, and show all details of the design. 



    PNG
    media_image1.png
    843
    1137
    media_image1.png
    Greyscale


Objection to Specification
The specification must include a description of each figure, the sold description that applicant has provided is not sufficient to explain each view submitted in the production disclosure. The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accuracy.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.  For this reason, the description that read: [1. Blood sampling card] must be amended to include independent descriptions for Figures 1.1 – 1.6.  The following language and format are suggested: 
- - 1.1 is a perspective view of a blood sampling card;
1.2 is a top view thereof; 
1.3 is a bottom view thereof;
1.4 is an end view thereof;
1.5 is another end view thereof;
1.6 is a side view thereof. - -

Broken lines have been used in the views, but their meaning has not been described in the specification. Furthermore, in this particular case, it appears that there are two type of broken lines, the regularly spaced broken lines and long dashed lines. See illustration of the reproduction 1. 3 for identification purpose.

    PNG
    media_image2.png
    846
    548
    media_image2.png
    Greyscale

	
When broken lines are included in the views, their use must be defined in the specification; i.e. environment, boundary, stitching, folds lines, etc. Dotted or broken lines may mean different things in different circumstances and it must be made entirely clear what they do mean. See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967) and (MPEP § 1503.02, subsection III).	
A statement must be inserted in the specification preceding the claim to clearly describe all the broken lines shown in the reproductions

	
Rejection under 35 U.S.C. 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AlA),
first and second paragraphs, as the claimed invention is not described in such full, clear,
concise and exact terms as to enable any person skilled in the art to make and use the
same, and fails to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the
applicant) regards as the invention.
1.  The claim is indefinite and non-enabling because of the following issues that have prevented a clear understanding of the disclosure:
The reproductions used different gray color shading, but it is unclear what the differences in coloration mean.  Also, some surfaces of the same portion are shaded and some are not.  Refer to the annotated reproductions, next page.


    PNG
    media_image3.png
    1117
    1008
    media_image3.png
    Greyscale



2.  The claim is indefinite and non-enabling because the visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood.  Specifically, it is not possible to determine the exact depth, nature, or configuration of the elements of the areas pointed out in the reproductions 1.3 and 1.6 due to the limited viewpoints where they are shown.

    PNG
    media_image4.png
    691
    718
    media_image4.png
    Greyscale

For the above reasons, the examiner believes that the current reproductions do not disclose an article of manufacture with such specificity and exactness that a skilled medical sampling device can make and use it without resort to conjecture.  

Clarification and corrections are needed in order to overcome the rejection.

Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions. Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02)
	
Conclusion	
The claim stands rejected under 35 USC 112.
The references cited but not applied, are considered cumulative art related to the claimed design.

Contact Information
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHDAO DOAN, whose telephone number is 571-272-8703.  The examiner can normally be reached on Monday - Friday from 8:00 to 4:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Barbara Fox, can be reached at 571-272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: anhdao.doan@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be
sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

“Recognizing that Internet communications are not secure, | hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. | understand that a copy of these communications will be made of record in the application file." (see MPEP 502.03 II (Article 5) for more details)

Discussion of the Merits of the Case

In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: WWW.uspto gov web/forms/sb008080.pdf
Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR at http://www.uspto.gov/patents/process/status/private_pair/index.jsp .
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Anhdao Doan/
Primary Examiner, Art Unit 2914